20-42656-mar   Doc 55   Filed 04/22/21   Entered 04/22/21 11:01:55   Page 1 of 10
20-42656-mar   Doc 55   Filed 04/22/21   Entered 04/22/21 11:01:55   Page 2 of 10
20-42656-mar   Doc 55   Filed 04/22/21   Entered 04/22/21 11:01:55   Page 3 of 10
20-42656-mar   Doc 55   Filed 04/22/21   Entered 04/22/21 11:01:55   Page 4 of 10
20-42656-mar   Doc 55   Filed 04/22/21   Entered 04/22/21 11:01:55   Page 5 of 10
20-42656-mar   Doc 55   Filed 04/22/21   Entered 04/22/21 11:01:55   Page 6 of 10
20-42656-mar   Doc 55   Filed 04/22/21   Entered 04/22/21 11:01:55   Page 7 of 10
20-42656-mar   Doc 55   Filed 04/22/21   Entered 04/22/21 11:01:55   Page 8 of 10
20-42656-mar   Doc 55   Filed 04/22/21   Entered 04/22/21 11:01:55   Page 9 of 10
20-42656-mar   Doc 55   Filed 04/22/21   Entered 04/22/21 11:01:55   Page 10 of 10
